 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9

10

11    MAURICE HARPER,                           Case No. 2:19-cv-00944-FMO (AFM)
12
                            Petitioner,         ORDER DISMISSING PETITION
13                                              WITHOUTH PREJUDICE AND
               v.
14                                              WITH LEAVE TO AMEND
      W.J. SULLIVAN, Warden,
15

16                          Respondent.
17

18             On February 7, 2019, Petitioner, a state prisoner, filed a document entitled
19   “Stay and Abeyance Request.” Petitioner seeks an order staying “this action” until
20   he exhausts his state remedies. Liberally construing the request as a petition for a writ
21   of habeas corpus pursuant to 28 U.S.C. § 2254, it is subject to summary dismissal.
22   See Rule 4 of the Rules Governing Section 2254 Cases.
23                                        DISCUSSION
24             To begin with, the petition fails to satisfy Rule 2(c) of the Rules Governing
25   Section 2254 Cases, which requires that a petition for a writ of habeas corpus “specify
26   all the grounds for relief which are available to the petitioner” and “state the facts
27   supporting each ground.” The petition, however, fails to set forth any grounds for
28   relief.
 1          Furthermore, a state prisoner is required to exhaust all available state court
 2   remedies before a federal court may grant habeas relief. See 28 U.S.C. § 2254(b);
 3   O'Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). To satisfy the exhaustion
 4   requirement, a petitioner must fairly present both the factual and the federal legal
 5   basis for his claims to the highest state court. O’Sullivan, 526 U.S. at 845; see Wood
 6   v. Ryan, 693 F.3d 1104, 1119–1120 (9th Cir. 2012) (“To fairly present a claim in
 7   state court, a petitioner must describe the operative facts supporting that claim.”). It
 8   is clear from the face of the petition, as well as from a review of the official docket
 9   of the California Supreme Court, that Petitioner has never filed any petition in the
10   highest state court. See http://appellatecases.courtinfo.ca.gov. Because Petitioner has
11   not exhausted his state remedies with respect to any claim, the petition is subject to
12   dismissal. See Rose v. Lundy, 455 U.S. 509, 522 (1982).
13          Recognizing this failure, Petitioner seeks a stay pursuant to Rhines v. Weber,
14   544 U.S. 269 (2005). In limited circumstance, a district court may stay a mixed
15   petition and hold it in abeyance while the petitioner returns to state court to exhaust
16   his unexhausted claim. Rhines, 544 U.S. at 277.1 Pursuant to Rhines, a petitioner may
17   be entitled to a stay while he exhausts his state remedies if: (a) the petitioner shows
18   good cause for his failure to exhaust his claims first in state court; (b) the unexhausted
19   claims are not “plainly meritless”; and (c) the petitioner has not engaged in “abusive
20   litigation tactics or intentional delay.” See Rhines, 544 U.S. at 277-278.
21          Petitioner has not made the requisite showing. Petitioner provides no
22   explanation for his failure to present his claims to the California Supreme Court prior
23   to filing this federal petition. In addition, because he has not set forth any claims for
24   relief, the Court cannot determine whether his proposed unexhausted claims are
25   plainly meritless. Finally, in the circumstances of this case, it is not evident that a
26   Rhines stay is necessary. The AEDPA’s statute of limitation begins to run from the
27
     1  The Ninth Circuit has held that Rhines also applies to petitions that contain only unexhausted
28   claims. See Mena v. Long, 813 F.3d 907, 912 (9th Cir. 2016).
                                                    2
 1   date on which the judgment becomes final by the conclusion of direct review or the
 2   expiration of the time for seeking such review. 28 U.S.C. § 2244(d)(1)(A). The
 3   California Court of Appeal affirmed Petitioner’s conviction on September 18, 2018.
 4   Because it does not appear that Petitioner filed a petition for review, his conviction
 5   became final forty days later – that is, on October 28, 2018. See Cal. Rules Ct.
 6   8.366(b)(1) & 8.500(e)(1); Waldrip v. Hall, 548 F.3d 729, 735 (9th Cir. 2008).
 7   Consequently, it appears that Petitioner has to October 28, 2019 within which to file
 8   a federal petition.2
 9                                               ORDER
10          For the foregoing reasons, the petition is dismissed with leave to amend. If
11   Petitioner still desires to pursue this action, he is ORDERED to file a First Amended
12   Petition on the forms provided by the Clerk within twenty-eight (28) days of the date
13   of this Order. The clerk is directed to send Petitioner a blank Central District § 2254
14   habeas petition form for this purpose.
15          The amended petition should reflect the same case number, be clearly labeled
16   “First Amended Petition,” be filled out completely, and be signed and dated. The
17   First Amended Petition must include the specific legal and factual basis for each of
18   Petitioner’s claims for relief, as well as indicate whether each of those claims has
19   been presented to the California Supreme Court. The First Amended Petition may
20   include an attachment that is limited to 25 pages. If Petitioner seeks to file an
21   attachment in excess of this page limitation, he must request permission to do so from
22   the Court in advance.
23          If Petitioner seeks to raise any unexhausted claim(s) in the First Amended
24   Petition and believes that he can make the requisite showing for a stay of this action,
25   then he may file, concurrently with his First Amended Petition, a separate motion to
26   hold the First Amended Petition in abeyance while he returns to state court to exhaust
27
     2
      Nothing in this order should be construed as an opinion as to the timeliness of any future
28   petition.
                                                     3
 1   his state court remedies with respect to his unexhausted claim(s).
 2         Petitioner is cautioned that failure to timely file a First Amended Petition
 3   in compliance with this Order may result in dismissal of this action without
 4   prejudice.
 5         Alternatively, petitioner may file a request voluntary dismissal of this action
 6   pursuant to Federal Rule of Civil Procedure 41(a). The Clerk shall mail petitioner a
 7   copy of the Notice of Dismissal form along with this order.
 8         It is so ordered.
 9

10   DATED: 2/20/2019
11

12
                                                ALEXANDER F. MacKINNON
13                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               4
